5. The European Union's role in Iraq (
- After the vote on Amendment 10
(FR) Madam President, I should simply like to propose an oral amendment as follows: 'having regard to the Fourth Geneva Convention relative to the Protection of Civilian Persons in Time of War, of 12 August 1949, together with Additional Protocols I and II thereto, and particularly concerned at the violence suffered by humanitarian, medical and religious personnel in the performance of their duties'. That is the text of the amendment. I have consulted widely with colleagues from the various groups and they have assured me that they will not obstruct my proposal.
(Parliament agreed to accept the oral amendment)